— Appeal from an order of the Supreme Court at Special Term, entered December 20, 1978 in Ulster County, which granted defendant’s motion to dismiss plaintiffs’ complaint. Plaintiff Lorania Hoornbeek sustained personal injuries when the automobile she was driving was struck by a vehicle operated by the defendant, a coemployee. Since it is undisputed that the collision occurred on the premises of their employer as both were leaving work for the day, the complaint was properly dismissed by Special Term. The access road on which the incident took place does not approximate, either in nature or use characteristics, the roadway involved in Groark v Miller (48 AD2d 539). While plaintiff has developed an appealing theory that the original policy of the Workers’ Compensation Law should no longer possess the same degree of force in this type of case because the use of more sophisticated forms of insurance now affords equivalent or greater protection to injured parties, the merits of that theory are for the Legislature to entertain and may not be considered by an intermediate appellate court. Order affirmed, with costs. Sweeney, J. P., Kane, Staley, Jr., Main and Herlihy, JJ., concur.